Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 88, the claim as a whole is indefinite. It is unclear how the forest of nanotubes being grown through chemical vapor depositions, being precoated with iron metal catalyst particles, and having hydrogen gas and acetylene gas has clear resultant structure in the claim for the orthodontic bracket. The claim is generally narrative and is thus indefinite as to what structure is required. For examination purposes the claim is construed with respect to only the bracket limitations and that a substrate of carbon nanotubes are required and not limited to the methods of creating those nanotubes.
Regarding claim 88, the limitation “wherein the carbon-nanotube bonding substrates further comprise an orientation of each of the carbon-nanotube bonding substrates” is indefinite. It is unclear how the substrate comprises a substrate and if they are the same or different. For examination purposes it is construed as the same.
Furthermore, the limitation “wherein each of the carbon-nanotube bonding substrates” is indefinite. As only “a carbon-nanotube substrate” has been previously claimed. Therefore, it is unclear how “each” implies a plurality. For examination purposes a plurality is construed to be required.
The limitation “wherein the orientation of each of the carbon-nanotube bonding substrates further comprise being appositioned the carbon-nanotube bonding substrates with labial and buccal aspects at occlusal-gingival center and mesial-distal center to an extent that the plurality of human teeth that are not in orthodontically correct positions will experience corrective orthodontic forces moving the plurality of human teeth toward orthodontically correct positions” is indefinite. It is unclear the positioning of the substrates and what structure of the bracket is required.
Furthermore, the limitation “further comprise an orientation of each of the carbon-nanotube bonding substrate to archwire that …” not clear  what is being claimed as an archwire or archwire slot has not been claimed and therefore direction is unclear. For examination purposes it is construed that the orientation of the carbon-nanotubes is generally along the flat surface of the bonding surface.
Furthermore, the limitations “orthodontically correct positions in all three planes of space” and “not in orthodontically correct positions” are indefinite. For examination purposes the limitations are generally construed that the bonding surface, carbon nanotube substrate must be adapted to conform to the teeth of a patient.
Further, the limitations of the “chemical vapor deposition” are indefinite. It is unclear which parts of the “bracket” are treated and if the archwire is included in such or not. For examination purposes it is construed to be directed to the archwire.
Regarding claim 89, the limitation “integral unit” is infinite. It is unclear what is encompassed therein. For examination purposes it is construed that the orthodontic bracket is to be formed as one piece with the nanotube bonding substracte.
Allowable Subject Matter
Claims 88-89 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 88 is allowable because the claimed features wherein the carbon-nanotube bonding substrate further comprises a substrate on which a carbon-nanotube forest is grown on through chemical vapor deposition, the carbon-nanotube forest comprising thousands of carbon-nanotubes adhered to each other thus forming bundles of thousands of carbon-nanotubes; wherein the carbon-nanotube bonding substrate is pre-coated with iron metal catalyst particles prior to the chemical vapor deposition; wherein during the chemical vapor deposition, both hydrogen gas and acetylene gas  are fed into a reaction chamber surrounding the orthodontic bracket which triggers decomposition on the carbon- nanotube bonding substrate while the carbon-nanotube bonding substrate is heated, thus growing the carbon-nanotubes through precipitation on iron metal catalyst particles; wherein the carbon-nanotube forest provides that a bracket bonding surface having a flat surface on the orthodontic bracket to adhere to a tooth enamel through Van der Wall intermolecular forces between the carbon-nanotubes forest and the tooth enamel; Page 2 of 916/504,269 wherein the carbon-nanotube bonding substrate further comprises a silicone dioxide growth substrate, wherein each of the carbon-nanotube bonding substrates further comprise an orientation of each of the carbon-nanotube bonding substrates to the archwire that when the carbon-nanotube bonding substrates are applied to a plurality of human teeth that are in orthodontically correct positions in all three planes of space, contours of exterior surfaces of the carbon-nanotube bonding substrates are accurately appositioned with an occlusal-gingival center and a mesial-distal center of a labial and buccal contours of the plurality of human teeth, wherein the orientation of each of the carbon-nanotube bonding substrates further comprise being appositioned the carbon-nanotube bonding substrates with labial and buccal aspects at occlusal-gingival center and mesial-distal center to an extent that the plurality of human teeth that are not in orthodontically correct positions will experience corrective orthodontic forces moving the plurality of human teeth toward orthodontically correct positions, wherein the archwire is attached in a horizontal plane to]exterior surfaces of each of the carbon-nanotube bonding substrates, wherein an occlusal-gingival height having in a range of 1.5 mm to 4 mm and a mesial-distal length in a range of 1.5 mm to 3.0 mm, wherein the archwire having thermally activated nickel-titanium metal having occurance of force activation at a temperature of approximately 27 degrees Celsius, wherein the archwire having a diameter selected from a group of diameters consisting of 0.012 inches in diameter round, 0.014 inches in diameter round, 0.016 inches in diameter round, and 0.016 x 0.016 inches rectangular cross section, wherein each of the carbon-nanotube bonding substrates being permanently fabricated to onto the archwire, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 88-89 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/23/2022